WISS, Judge
(concurring):
Three years ago, this Court had occasion to observe:
It is black letter law that a trial counsel may not comment directly, indirectly, or by innuendo, on the fact that an accused did not testify in his defense. Griffin v. California, 380 U.S. 609, 85 S.Ct. 1229, 14 L.Ed.2d 106 (1965). Furthermore, he is not permitted to comment on an accused’s failure to produce witnesses in his behalf. United States v. Swoape, 21 MJ 414 (CMA 1986)....
United States v. Mobley, 31 MJ 273, 279 (CMA 1990). I agree with the majority that trial counsel’s argument, in context, was not a comment on appellant’s failure to testify but was a comment on appellant’s “failure to produce witnesses” on the issue of alibi. In light of the clear state of the record, however, which reflects that defense counsel had promised during opening argument to produce an alibi witness, trial counsel’s closing remarks were fair and appropriately restrained comment in an area opened up by the defense. See United States v. Doctor, 7 USCMA 126, 133, 21 CMR 252, 259 (1956). Accordingly, the military judge did not abuse his discretion by not, sua sponte, acting to strike the argument here in question. See generally S. Childress and M. Davis, 2 Federal Standards of Review § 12.01 (Prosecutorial Misconduct) at 12-1 to 12-16 (2d ed. 1992).